was still of the same opinion he entertained in the case of Beck v. Knab. The ground which has been taken by the plaintiff's counsel, respecting a new trial, seems correct. This, in fact, is an application for a new trial. It is well known that in applications of this kind courts always exercise a discretion; and, if they do, how can it be done fairly and with impartiality unless we hear affidavits? If we take the ex parte statement in the petition, it will only be hearing one side. In common cases of applications for new trials in the same court, we have a view of the state of the case on both sides, this, at once, will account why cross affidavits are not heard. The Court have a knowledge of the case without them. Here we cannot, unless we hear the affidavits; and to a rightful determination whether a new trial shall be granted or not, or, in other words, whether we allow or reject the application, it seems necessary that these affidavits should be read.1
1 See 1 Johns. 313; 3 Johns. 141.